Appeal by defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered November 4, 1981, convicting him of murder in the second degree (two counts), burglary in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant was properly convicted of felony murder, intentional murder, burglary and criminal possession of a weapon. He did not prove the elements of the affirmative defense available to felony murder (Penal Law § 125.25 [3]; People v Santanella, 82 AD2d 869). The prosecutor’s summation did not deprive defendant of a fair trial (see, People v Roopchand, 107 AD2d 35). The charge, as a whole, properly conveyed the law to the jury. Weinstein, J. P., Rubin, Lawrence and Kunzeman, JJ., concur.